Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-27 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 1, the claim recites: a computer implemented method for performing a hash bucketing process on data in motion, comprising:
applying a first hash function on an input dataset to map the input dataset to a bucket, wherein the first hash function results with a first hash value;
applying a second hash function on the first hash value to map the input dataset to a record in the bucket;
generating metadata based on the input dataset, wherein the metadata at least points to the original location of the input dataset; and
storing the generated metadata in the record in the bucket.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of applying, applying, generating, and storing as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim precludes these steps from practically being performed in the mind. For example, but for the “a computer” language, applying a first hash function on a dataset to map to a bucket and results with a first hash value, applying a second hash function on the first hash value to map to a record in the bucket, generating metadata points to the original location of the dataset and storing the metadata in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate and then eliminate one the duplicate records) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a computer to perform the “applying” “applying”, “generating”, “storing” steps… etc. 
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “applying” “applying”, “generating”, “storing” steps… etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “applying” “applying”, “generating”, “storing” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the claim recites the bucket is one of a plurality of buckets, and wherein each bucket includes a plurality of records.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 2 recites the additional element of “the bucket is one of a plurality of buckets, and wherein each bucket includes a plurality of records" That is, the claim recites the buckets includes a plurality of records. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the bucket is one of a plurality of buckets, and wherein each bucket includes a plurality of records” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
In particular, the claim only recites one additional element - using a computer to perform the “the bucket is one of a plurality of buckets, and wherein each bucket includes a plurality of records” step.
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “the bucket is one of a plurality of buckets, and wherein each bucket includes a plurality of records” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “dynamically assigning” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 3, the claim recites wherein each bucket is data structure in a data store.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 3 is dependent on claims 1 & 2, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 3 recites the additional element of “wherein each bucket is data structure in a data store." That is, the claim recites each bucket is data structure. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The additional element of “wherein each bucket is data structure in a data store” is directed to insignificant extra-solution activity, i.e. mere data gathering; see MPEP 2106.5g. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element - using a computer to perform the “wherein each bucket is data structure in a data store” step.
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “receiving a plurality of manually classified records” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional element of “wherein each bucket is data structure in a data store” is directed to insignificant extra-solution activity, i.e. mere data gathering; see MPEP 2106.5g. Accordingly, the claim recites an abstract idea.
 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea

Regarding claim 4, the claim recites the plurality of buckets and their contents are logically saved as a table in the database.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 4 is dependent on claims 2 & 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 4 recites the additional element of “the plurality of buckets and their contents are logically saved as a table in the database” that is the claim recites the plurality of buckets and their contents are logically saved as a table in the database The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The additional element of “the plurality of buckets and their contents are logically saved as a table in the database” is directed to insignificant extra-solution activity, i.e. mere data gathering; see MPEP 2106.5g. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element - using a computer to perform the “the plurality of buckets and their contents are logically saved as a table in the database” step.
The computer in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “the plurality of buckets and their contents are logically saved as a table in the database” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional element of “the plurality of buckets and their contents are logically saved as a table in the database” is directed to insignificant extra-solution activity, i.e. mere data gathering; see MPEP 2106.5g. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea

Regarding claim 5, the claim recites simultaneously receiving the input dataset from one or more data sources.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 5 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Claim 5 recites the additional element of “simultaneously receiving the input dataset from one or more data sources” that is the claim recites simultaneously receiving the input dataset from one or more data sources. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
The additional element of “simultaneously receiving the input dataset from one or more data sources” is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e. database storage). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simultaneously receiving the input dataset from one or more data sources." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See MPEP 2106.5h. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element the data-store comprises a database and the records each comprise a same set of fields.
The additional element of “simultaneously receiving the input dataset from one or more data sources” is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e. database storage). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See MPEP 2106.5h. Accordingly, the claim recites an abstract idea.

Regarding claim 6, the claim recites the first hash function and the second hash function is the same function.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 6 recites the additional element of “the first hash function and the second hash function is the same function” that is the claim recites the first hash function and the second hash function is the same function. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “the first hash function and the second hash function is the same function” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, the claim recites wherein the first hash function is: a 128-bit hash function, wherein the second hash function is a 32-bit hash function.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 7 recites the additional element of “wherein the first hash function is: a 128-bit hash function, wherein the second hash function is a 32-bit hash function” that is the claim recites the first hash function is: a 128-bit hash function, the second hash function is a 32-bit hash function. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “wherein the first hash function is: a 128-bit hash function, wherein the second hash function is a 32-bit hash function” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the claim recites wherein the metadata includes at least an identifier (ID) column, an attribute column, and a data column.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 8 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 8 recites the additional element of “wherein the metadata includes at least an identifier (ID) column, an attribute column, and a data column” that is the claim recites the metadata includes at least an identifier (ID) column, an attribute column, and a data column. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “wherein the metadata includes at least an identifier (ID) column, an attribute column, and a data column” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites wherein the identifier (ID) includes a bucket identifier (ID) of the bucket and a fully qualified path to a location of the dataset in a data source.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 9 is dependent on claims 8 & 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 9 recites the additional element of “wherein the identifier (ID) includes a bucket identifier (ID) of the bucket and a fully qualified path to a location of the dataset in a data source” that is the claim recites the identifier (ID) includes a bucket identifier (ID) of the bucket and a fully qualified path to a location of the dataset in a data source. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “wherein the identifier (ID) includes a bucket identifier (ID) of the bucket and a fully qualified path to a location of the dataset in a data source” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, the claim recites wherein the data column maintains approximated dataset values.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 10 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 10 recites the additional element of “wherein the data column maintains approximated dataset values” that is the claim recites the data column maintains approximated dataset values. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “wherein the data column maintains approximated dataset values” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, the claim recites wherein the data in motion is processed in real-time.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 11 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 11 recites the additional element of “wherein the data in motion is processed in real-time” that is the claim recites the data in motion is processed in real-time. The above-noted limitation of claim 11, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “wherein the data in motion is processed in real-time” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 12, the claim recites tagging the data in motion to at least label pieces of the data as sensitive or nonsensitive.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 12 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 12 recites the additional element of “tagging the data in motion to at least label pieces of the data as sensitive or nonsensitive” that is the claim recites tagging the data in motion to at least label pieces of the data as sensitive or nonsensitive. The above-noted limitation of claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “tagging the data in motion to at least label pieces of the data as sensitive or nonsensitive” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 13, the claim recites wherein the tagging is performed using a knowledge repository which maintains dictionaries indicative of sensitive information.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 13 is dependent on claims 12 & 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 13 recites the additional element of “wherein the tagging is performed using a knowledge repository which maintains dictionaries indicative of sensitive information” that is the claim recites the tagging is performed using a knowledge repository which maintains dictionaries indicative of sensitive information. The above-noted limitation of claim 13, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim precludes the step from practically being performed entirely in the mind. For example, “wherein the tagging is performed using a knowledge repository which maintains dictionaries indicative of sensitive information” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
 The claim does not recite any additional element integrated to the abstract idea into a practical application impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 14 is rejected under 35 U.S.C. 101 with the same rational of claim 1.
Claims 15-27 are rejected under 35 U.S.C. 101 with the same rational of claims 1-13.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6, 8-9, 14-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over LOWENBERG et al (US 20180082082 A1, hereinafter “LOWENBERG”) in view of Davis et al (U.S. 20190026307 A1 hereinafter, “Davis”).
8.	With respect to claim 1,
LOWENBERG discloses a computer implemented method for performing a hash bucketing process on data in motion, comprising:
applying a first hash function on an input dataset to map the input dataset to a bucket, wherein the first hash function results with a first hash value;
applying a second hash function on the first hash value to map the input dataset to a record in the bucket;
generating metadata based on the input dataset; and
storing the generated metadata in the record in the bucket (LOWENBERG [0015], [0019] – [0026], [0030] e.g. [0015] Systems and methods apparent to persons having skill in the art for rendering potentially personally identifiable information anonymous may be used, such as bucketing.  Bucketing may include aggregating information that may otherwise be personally identifiable (e.g., age, income, etc.) into a bucket (e.g., grouping) in order to render the information not personally identifiable.  For example, a consumer of age 26 with an income of $65,000, which may otherwise be unique in a particular circumstance to that consumer, may be represented by an age bucket for ages 21-30 and an income bucket for incomes $50,000 to $74,999, which may represent a large portion of additional consumers and thus no longer be personally identifiable to that consumer.  [0019] The first anonymization system 102 may receive a plurality of data sets that are to be anonymized, where each data set may include a set identifier and personally identifiable information.  The first anonymization process may include the deidentification of each data set to remove or otherwise obscure the personally identifiable information, and the replacement of the set identifier with a hashed value. [0020] Replacement of the set identifier with a hashed value may involve the hashing of the set identifier via the application of one or more hashing algorithms to the set identifier by the first anonymization system 102.  [0021] For instance, if the data sets include demographic characteristics for individuals, with the characteristics including the age group for each individual, each of the age groups may be replaced by a corresponding variable (e.g., 25 and under replaced with "A," 26-35 replaced with "B," 36-45 replaced with "C," etc.).  [0024] The second anonymization system 104 may receive the anonymized data sets and may be configured to perform a second anonymization process on the data sets, for double anonymization of the data.  The second anonymization process may include at least the replacement of the hashed identifiers with double-hashed identifiers.  The double-hashed identifiers may be generated via the application of one or more hashing algorithms to the hashed identifiers included in each respective data set.  In some embodiments, the same one or more hashing algorithms may be used as those used in generating the hashed identifiers.  In other embodiments, the second anonymization system 104 may use at least one different hashing algorithm. [0026] The hosting entity 106 may receive the double-anonymized data sets, which include the double-hashed identifiers and other data values.  The hosting entity 106 may then store the data sets in one or more databases included therein or otherwise accessible thereby. [0030] In some embodiments, the hosting entity 106 (e.g., or the second anonymization system 104 if being used to store the data values) may include a control layer.  In some cases, the control layer may be configured to perform additional processing of the identified data values.  For instance, the control layer may match (e.g., explicitly or inferred) the data to outside data that is publicly or privately available (e.g., matching transaction data associated with a geographic location to public census data for that geographic location), may provide analytics of identified data values, may provide visualizations (e.g., illustrated maps or graphics, visualized comparisons, reports, etc.) of identified data values, or generate models of identified data values, such as for predictions of future data values [as
applying a first hash function (e.g. hashing algorithm) on an input dataset (e.g. data sets) to map the input dataset to a bucket (e.g. bucket), wherein the first hash function results with a first hash value (e.g. hashed value);
applying a second hash function (e.g. different hashing algorithm) on the first hash value (e.g. hashed value) to map (e.g. matching) the input dataset to a record (e.g. information; transaction) in the bucket;
generating metadata (e.g. double-hashed identifiers) based on the input dataset; and
storing the generated metadata (e.g. the replacement of the hashed identifiers with double-hashed identifiers) in the record in the bucket]).
Although LOWENBERG substantially teaches the claimed invention, LOWENBERG does not explicitly indicate wherein the metadata at least points to the original location of the input dataset.
Davis teaches the limitations by stating
applying a first hash function on an input dataset to map the input dataset to a bucket, wherein the first hash function results with a first hash value;
applying a second hash function on the first hash value to map the input dataset to a record in the bucket;
generating metadata based on the input dataset, wherein the metadata at least points to the original location of the input dataset; and
storing the generated metadata in the record in the bucket (Davis [0051] – [0055], [0060] – [0064] and Fig. 4 e.g. [0051] The system 400 includes a designated region structured in an embodiment as a hash table 404.  In one or more embodiments, the hash table 404 includes one or more elements, where each element includes a key-value pair.  The key represents a unique identifier for an item of data and the value is either the data that is identified or a pointer to the location of that data.  In a non-limiting example, the key is the EA_NAME and the value is the EA_VALUE.  In addition, each element can store a Previous Pointer to locate an element that is before the current element and a Next Pointer to locate a next element that is after the current element.  The Previous Pointer and Next Pointer are used to form a chain or a linked list of elements where an order of the elements can be realized.  [0052] The structure can be a doubly linked list on the EAs that are part of each hash bucket.  Each EA will embed the name of the EA before and after it in this list as part of its value.  Each set of all EAs hashed into a particular bucket must have a unique and identifiable first element so the start of the list can be identified in the hash table.  One non-limiting example can include using EA names of the form myEA0, myEA1, myEA2, myEA3, while using the modulus operator on the number embedded in the EA name as hash function.  In this example, the modulus number with the lowest number that is hashed into a given bucket is identified as the first element for the given hash bucket.  [0053] The hash table 404 can be divided into a plurality of sub-regions.  When EAs are used, the sub-regions can be referred to as hash buckets 406.  In one or more embodiments, the system 400 can divide the hash table 404 into equally sized hash buckets 406.  Although the hash buckets are illustrated as sequential portions of the hash table, the hash buckets 406 are used as an organizing principle and do not manifest itself in terms of the reads and writes to the file metadata.  [0054] After a lock has been secured, the EA_NAME 402 is hashed into one of a plurality of hash buckets 406 to determine where to begin an operation according to the input EA_NAME 402.  [0055] As shown in FIG. 4, in accordance with an embodiment, each hash bucket 406 is configured with a first element name to identify the start of each hash bucket 406 in the hash table 404.  Each EA_Name 402 is hashed into one of a plurality of hash buckets in a balanced manner.  For example, the hash function is selected to evenly distribute the EAs into one of the plurality of hash buckets 406.  It is considered to be within the scope to select any other known type of hashing functions or techniques. [0060] Now referring now to FIG. 5 a method 500 for metadata verification in a distributed file system is provided.  Block 502 provides receiving an input for metadata, the metadata being associated with a file.  In one or more embodiments, the input can include a <name/key> pair.  In one or more embodiments, the input can include a request for updating, reading, writing, deleting, verifying, etc. the metadata.  In an embodiment, the metadata can be a single entry type or a multiple-entry type metadata.  The multiple-entry type metadata includes extended attributes which can be accessed concurrently and independently of other extended attributes.  [0061] Block 504 provides acquiring function locks on a designated region of the file based at least in part on the metadata.  The function locks can include read and write locks.  The designated region within a file represents each piece of the metadata.  In one or more embodiments, the designated region is a hash table.  The designated regions refer to the file which the metadata belongs or another lock file.  Therefore, when a lock is taken on these regions, a lock on a given regions is interpreted as a lock on a given piece of metadata.  In one or more embodiments, the designated region can occur at the end of the file associated with the metadata.  In a different embodiment, the designated region can be a file separate from the data of the file.  [0062] Block 506 provides hashing a metadata name associated with the metadata into a designated region of the file.  In one or more embodiments, the metadata names are encoded with information used during hashing.  Various hash functions can be used.  In one or more embodiments, the designated region can be divided into a plurality of sub-regions (hash buckets). [0064] Block 510 provides computing a checksum for the metadata associated with the designated region.  In one or more embodiments, the designated region is equally divided into a number of hash buckets and the checksum is computed from each element in the hash buckets [as
applying a first hash function (e.g. hash function) on an input dataset to map the input dataset to a bucket (e.g. bucket), wherein the first hash function results with a first hash value (e.g. the EA_NAME 402 is hashed into one of a plurality of hash buckets 406);
applying a second hash function on the first hash value to map the input dataset to a record in the bucket (e.g. the designated region can be divided into a plurality of sub-regions (hash buckets) … The designated region within a file represents each piece of the metadata … hashing a metadata name associated with the metadata into a designated region of the file);
generating metadata based on the input dataset, wherein the metadata at least points to the original location of the input dataset (e.g. The key represents a unique identifier for an item of data and the value is either the data that is identified or a pointer to the location of that data); and
storing the generated metadata in the record in the bucket]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of LOWENBERG and Davis, to provide a technological solution to provide for even greater anonymization of data such that the data does not contain any personally identifiable information and still maintains a high level of security and privacy while not sacrificing usability (LOWENBERG [0003]). 
9.	With respect to claim 2,
	Davis further discloses wherein the bucket is one of a plurality of buckets, and wherein each bucket includes a plurality of records (Davis [0051] – [0055], [0060] – [0064] and Fig. 4 e.g. The structure can be a doubly linked list on the EAs that are part of each hash bucket).
10.	With respect to claim 3,
	Davis further discloses wherein each bucket is data structure in a data store (Davis [0051] – [0055], [0060] – [0064] and Fig. 4 e.g. The structure can be a doubly linked list on the EAs that are part of each hash bucket).
11.	With respect to claim 4,
	Davis further discloses wherein the plurality of buckets and their contents are logically saved as a table in the database (Davis [0051] – [0055], [0060] – [0064] and Fig. 4 e.g. table).
12.	With respect to claim 5,
	Davis further discloses simultaneously receiving the input dataset from one or more data sources (Davis [0041] e.g. where processing of large blocks of data is done in parallel).
13.	With respect to claim 6,
	LOWENBERG further discloses wherein the first hash function and the second hash function is the same function (LOWENBERG [0024] e.g. the same one or more hashing algorithms may be used as those used in generating the hashed identifiers).
14.	With respect to claim 8,
	Davis further discloses wherein the metadata includes at least an identifier (ID) column, an attribute column, and a data column (Davis [0051] – [0055], [0060] – [0064] and Fig. 4 e.g. identifier).
15.	With respect to claim 9,
	Davis further discloses wherein the identifier (ID) includes a bucket identifier (ID) of the bucket and a fully qualified path to a location of the dataset in a data source (Davis [0051] – [0055], [0060] – [0064] and Fig. 4 e.g. identifier; a pointer to the location of that data).
16.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
17.	Claims 15-27 are same as claims 1-13 and are rejected for the same reasons as applied hereinabove.

18.	Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LOWENBERG in view of Davis, and further in view of David et al (U.S. 20140108474 A1 hereinafter, “David”).
19.	With respect to claim 7,
Although LOWENBERG and Davis combination substantially teaches the claimed invention, they do not explicitly indicate wherein the first hash function is: a 128-bit hash function, wherein the second hash function is a 32-bit hash function.
David teaches the limitations by stating wherein the first hash function is: a 128-bit hash function, wherein the second hash function is a 32-bit hash function (David [0237] e.g. 32-bit hashes; 128-bit hash).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of LOWENBERG, Davis and David, to provide a technological solution to provide for even greater anonymization of data such that the data does not contain any personally identifiable information and still maintains a high level of security and privacy while not sacrificing usability (LOWENBERG [0003]). 
20.	Claim 21 is same as claim 7 and is rejected for the same reasons as applied hereinabove.

21.	Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over LOWENBERG in view of Davis, and further in view of Bazargan et al (U.S. 20150235833 A1 hereinafter, “Bazargan”).
22.	With respect to claim 10,
Although LOWENBERG and Davis combination substantially teaches the claimed invention, they do not explicitly indicate wherein the data column maintains approximated dataset values.
Bazargan teaches the limitations by stating wherein the data column maintains approximated dataset values (Bazargan [0082] e.g. [0082] The first column of Table 620 includes the raw data obtained by the SP-ICP-MS system.  The first row of calculations in Table 640 corresponds to the raw data, and indicates the threshold approximation corresponding to the initial iteration of background determination.  The data set is iteratively reduced according to the background determination method, wherein after each threshold approximation, those values which are less than or equal to the approximation are removed from the data set (e.g., the 1st iteration column of Table 620 comprises all data points of the raw data which are less than or equal to the threshold approximation calculated in the 0th iteration shown in Table 640, etc.).  The data set continues to be iteratively reduced until the threshold approximation of the most recent iteration and the threshold approximation of the previous iteration are approximately equal, as indicated in the 6th iteration and 7th iteration of Table 640 (i.e., the threshold has converged)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of LOWENBERG, Davis and Bazargan, to provide a technological solution to provide for even greater anonymization of data such that the data does not contain any personally identifiable information and still maintains a high level of security and privacy while not sacrificing usability (LOWENBERG [0003]). 
23.	Claim 24 is same as claim 10 and is rejected for the same reasons as applied hereinabove.

24.	Claims 11-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over LOWENBERG in view of Davis, and further in view of PARTHASARATHY (U.S. 20200311304 A1 hereinafter, “PARTHASARATHY”).
25.	With respect to claim 11,
Although LOWENBERG and Davis combination substantially teaches the claimed invention, they do not explicitly indicate wherein the data in motion is processed in real-time.
PARTHASARATHY teaches the limitations by stating wherein the data in motion is processed in real-time (PARTHASARATHY [0104] e.g. The static data masking module performs this data anonymization near real time without any manual intervention).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of LOWENBERG, Davis and PARTHASARATHY, to provide a technological solution to provide for even greater anonymization of data such that the data does not contain any personally identifiable information and still maintains a high level of security and privacy while not sacrificing usability (LOWENBERG [0003]). 
26.	With respect to claim 12,
	PARTHASARATHY further discloses tagging the data in motion to at least label pieces of the data as sensitive or nonsensitive (PARTHASARATHY [0072] e.g. [0072] According to an embodiment herein, the sensitive data discovery engine 102 configures a dictionary of patterns or strings.  According to another embodiment herein, the sensitive data discovery engine 102 retrieves available data dictionaries for performing a dictionary analysis and the dictionary match operations.  In the dictionary match operations, the sensitive data discovery engine 102 determines all the occurrences of any pattern or string of the dictionary in the data.  The dictionary match operations comprise matching the data against primary key and foreign key references, matching the data against exact column names, and matching the data against similar column names.  The dictionary match operations comprise, for example, "Dictionary Match: Relationship", "Dictionary Match: Column Name", and "Dictionary Match: Column Name Expression".  According to an embodiment herein, the sensitive data discovery engine 102 by determining documented relationships at a database level.  For example, in the dictionary match operation, "Dictionary Match: Relationship", the sensitive data discovery engine 102 matches the data against primary key and foreign key references.  According to another embodiment herein, the sensitive data discovery engine 102 identifies columns and tables for classification by comparing known table and column names, for example, address, against a data dictionary.  In the dictionary match operation, "Dictionary Match: Column Name", the sensitive data discovery engine 102 matches the data against the exact column names defined.  In the dictionary match operation, "Dictionary Match: Column Name", the sensitive data discovery engine 102 scans a heading of a column to identify the type of data contained within the column.  For example, the sensitive data discovery engine 102 determines that a column with a heading "Nat_Iden" or other similar variations are likely to contain national identifiers and therefore classify the data contained in the column as sensitive data.  However, sometimes sensitive data can be present in columns that are flagged as "not sensitive" by a simple column match.  In this case, the sensitive data discovery engine 102 performs a pattern match operation or a code match operation to verify the sensitivity of the column.  According to another embodiment herein, the sensitive data discovery engine 102 identifies columns and tables for classification by performing a partial match or comparison of known table and column names, for example, Address_line_01, against the data dictionary.  In the dictionary match operation, "Dictionary Match: Column Name Expression", the sensitive data discovery engine 102 matches the data against like or similar column names defined.  In addition to performing dictionary match operations, the sensitive data discovery engine 102 performs matching based on values and application logic.  For example, the sensitive data discovery engine 102 makes use of the validation function called a Luhn checksum calculation along with dictionary match operations to identify credit card numbers).
27.	With respect to claim 13,
	PARTHASARATHY further discloses wherein the tagging is performed using a knowledge repository which maintains dictionaries indicative of sensitive information (PARTHASARATHY [0072] e.g. [0072] According to an embodiment herein, the sensitive data discovery engine 102 configures a dictionary of patterns or strings.  According to another embodiment herein, the sensitive data discovery engine 102 retrieves available data dictionaries for performing a dictionary analysis and the dictionary match operations.  In the dictionary match operations, the sensitive data discovery engine 102 determines all the occurrences of any pattern or string of the dictionary in the data.  The dictionary match operations comprise matching the data against primary key and foreign key references, matching the data against exact column names, and matching the data against similar column names.  The dictionary match operations comprise, for example, "Dictionary Match: Relationship", "Dictionary Match: Column Name", and "Dictionary Match: Column Name Expression".  According to an embodiment herein, the sensitive data discovery engine 102 by determining documented relationships at a database level.  For example, in the dictionary match operation, "Dictionary Match: Relationship", the sensitive data discovery engine 102 matches the data against primary key and foreign key references.  According to another embodiment herein, the sensitive data discovery engine 102 identifies columns and tables for classification by comparing known table and column names, for example, address, against a data dictionary.  In the dictionary match operation, "Dictionary Match: Column Name", the sensitive data discovery engine 102 matches the data against the exact column names defined.  In the dictionary match operation, "Dictionary Match: Column Name", the sensitive data discovery engine 102 scans a heading of a column to identify the type of data contained within the column.  For example, the sensitive data discovery engine 102 determines that a column with a heading "Nat_Iden" or other similar variations are likely to contain national identifiers and therefore classify the data contained in the column as sensitive data.  However, sometimes sensitive data can be present in columns that are flagged as "not sensitive" by a simple column match.  In this case, the sensitive data discovery engine 102 performs a pattern match operation or a code match operation to verify the sensitivity of the column.  According to another embodiment herein, the sensitive data discovery engine 102 identifies columns and tables for classification by performing a partial match or comparison of known table and column names, for example, Address_line_01, against the data dictionary.  In the dictionary match operation, "Dictionary Match: Column Name Expression", the sensitive data discovery engine 102 matches the data against like or similar column names defined.  In addition to performing dictionary match operations, the sensitive data discovery engine 102 performs matching based on values and application logic.  For example, the sensitive data discovery engine 102 makes use of the validation function called a Luhn checksum calculation along with dictionary match operations to identify credit card numbers).
28.	Claims 25-27 are same as claims 11-13 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
29.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
30.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 28, 2021